Citation Nr: 1401050	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  08-00 262A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a skin disorder, including soft tissue sarcoma and skin cancer.

2.  Entitlement to an initial effective date prior to December 19, 2006, for a grant of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The Veteran served on active duty from June 1971 to May 1979.  He enlisted in a reserve component following his active service, and had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) until his reserve component discharge in 2005. 

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the RO in Manchester, New Hampshire.  Jurisdiction was subsequently transferred to the Regional Office in St. Petersburg, Florida and then transferred to the Regional Office in San Juan, the Commonwealth of Puerto Rico.  In November 2011, the Board remanded the appeal.

Although the Veteran initially submitted his claim for service connection for a skin disorder as a claim for "soft-tissue sarcoma," his later statements clarify that his claim includes any skin disorder or skin cancer.  The issue on appeal is more accurately expressed as listed on the title page of this decision.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009),

Following the Board's November 2011 remand, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD).  The Veteran disagreed with the effective date assigned for the grant of service connection for PTSD.  The claims files, including electronic (Virtual VA and Veterans Benefits Management System) files, reflect that VA has not issued a statement of the case (SOC) in response to the disagreement received in March 2013.  It appears that the notice of disagreement related to the effective date for the grant of service connection did not reach the Appeals Management Center (AMC) until after the AMC completed readjudication of the skin disorder claim on appeal.  The AMC forwarded the completed readjudication of the skin disorder claim and the notice of disagreement to the Board.  The Board must Remand, rather than refer, the Veteran's disagreement with the effective date assigned for the grant of service connection for PTSD.  An SOC must be issued.  Manlincon v. West, 12 Vet. App. 238 (1998).

The disagreement with assignment of an initial effective date of December 19, 2006, for the grant of service connection for PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's exposure to herbicides is presumed, but no skin disorder that may be presumed for VA purposes to be related to herbicide exposure has been diagnosed.

2.  No skin disorder defined as chronic for VA purposes was diagnosed during an applicable presumptive period.

3.  It is less than likely that the Veteran's current actinic keratosis was incurred in or as a result of service, or that basal and squamous cell carcinomas which have been removed, are a result of active service or any incident thereof.

4.  The Veteran's current skin disorders were not disabling during a period of ACDUTRA or incurred due to injury during a period of INACDUTRA.


CONCLUSION OF LAW

Actinic keratosis was not incurred during active service or as a result of any incident thereof, or during a period of ACDUTRA or as a result of injury during a period of INACDUTRA, nor may service connection for a skin disorder, to include basal and squamous cell carcinomas status post operative, be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 1153, 5103, 5103A, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to service connection for skin cancer and soft tissue sarcoma of the skin.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Following receipt of the Veteran's February 2006 claim for service connection for soft tissue sarcoma, the RO issued a letter that included each element of required notice, including notice of the criteria for assignment of a rating and of an effective date following a grant of service connection.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Numerous additional communications have been issued by VA in the seven years since the initial 2006 notice.  

The Board acknowledges that the communications to the Veteran did not clearly identify the criteria for service connection for ACDUTRA and INACDUTRA.  However, the Veteran's communications reflect that he was aware that reserve service was not defined as "active" service for VA purposes, and he did not contend that he incurred a skin disorder during any specific period of ACDUTRA or INACDUTRA.  To the extent that the content or notice of prior communications failed to identify any law or regulation governing service characterized by the service department as ACDUTRA or INACDUTRA, the definition of "active" and "inactive" service is a matter of law and the Appellant is not prejudiced by the discussion of applicable law and regulations.  See Shinseki v. Sanders/Simmons, 129 S.Ct. 1696 (2009); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied because of absence of legal merit or the lack of entitlement under the law).   

Additionally, the claim on appeal was readjudicated following the Board's 2011 Remand, which identified that the Veteran had a period of active service, followed by periods of ACDUTRA and INACDUTRA.  If there was any timing defect in the notice to the Veteran, the readjudication cured such defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Board finds that no defect in the timing or content of notice to the Veteran is apparent from the record.  The Veteran's communications demonstrate that he received notice regarding relevant evidence.  

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).  The Veteran was afforded VA examination of the skin in November 2012.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination report or provided opinion is adequate.  The 2012 VA examination is adequate for the determination below and was based on a review of the entire claims file, including pathology reports and the Veteran's lay statements.  In particular, the Board finds that the comment in a December 2012 Deferred Rating Decision that additional medical opinion was required to address the Veteran's skin disease history related to his active duty while in a reserve component is incorrect as a matter of law, for the reasons discussed below.  

VA clinical records are associated with the claims file.  Electronic records are associated with the claims files.  Records have been requested from each non-VA provider identified by the Veteran.  The Veteran has stated he does not receive Social Security Administration (SSA) benefits.  The Board has reviewed all of the evidence of record, to include in the Veteran's claims file and the Virtual VA file (VA's electronic data storage system), with an emphasis on the evidence relevant to this appeal. 

Service personnel records and certain service treatment records are of record.  The Veteran's service treatment records remain incomplete, despite several attempts by VA to obtain them.  Notably, the Board directed that additional attempts to obtain service treatment records be undertaken when it remanded the appeal in 2011, and each action directed has been completed.  

There is no indication that relevant records that have not been requested are available.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Applicable law provides that service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military, naval, or air service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service (emphasis added).  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training."  38 U.S.C.A. § 101(24); 38 C.F.R. §§ 3.1(d), 3.6(a) (emphasis added).

To establish service connection, there must be:  (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Where a disorder defined by statute or regulation as chronic becomes manifest to a degree of 10 percent within one year from the date of termination of active service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In this case, the Veteran claims service connection for several different types of skin disorders and for soft tissue sarcoma.  Malignant tumors are defined by statute and regulation as chronic disorders.  38 U.S.C.A. § 1101; 38 C.F.R. § 3.309(a).  The provisions authorizing presumptive service connection for chronic diseases are addressed further below.   

Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam (Vietnam) during the Vietnam era will be considered to have been incurred in service.  38 U.S.C.A § 1116(a)(1).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  The presumption may be rebutted by affirmative, though not necessarily conclusive, evidence to the contrary.  38 U.S.C.A. § 1113(a); 38 C.F.R. § 3.307(d).  Diseases associated with herbicide exposure for purposes of the presumption include chloracne and soft tissue sarcoma, but squamous cell carcinoma, basal cell carcinoma, and actinic keratosis are not among the disorders defined as presumptively related to exposure to herbicides.   38 C.F.R. § 3.309(e).  

A Veteran who, during active military, naval or air service, served in Vietnam during the Vietnam era, and has a disease listed at 38 C.F.R. § 3.309(e), shall be presumed to have been exposed during such service to an herbicide agent containing dioxin, such as Agent Orange, unless there is affirmative evidence to establish that the Veteran was not exposed.  38 C.F.R. § 3.307(a)(6)(iii).  

Lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

Facts and Analysis

No examination conducted at the time of the Veteran's 1979 separation has been located.  Numerous periodic examinations for reserve purposes, and treatment records from the Veteran's reserve service through 2005, are associated with the record.  Periodic examinations for reserve purposes conducted in 1981 through 1986 reflect that the veteran's skin was described as normal on each examination.  The Veteran reported, in the medical histories he completed proximate to separation from active service, that he did not have a skin disease.  

In 1986, the Veteran was treated for cellulitis of the face.  The portions of the records of the Veteran's 1986 hospitalization for cellulitis that have been associated with the claims files disclose no notation of a skin disorder other than cellulitis due to staphylococcus.  That disorder was not diagnosed during service, and is not a disease that may be presumed related to exposure to herbicides.  The records from 1981 to 1986 are unfavorable to the Veteran's claim, as those records fail to show that the Veteran manifested chloracne or any skin disorder defined as chronic within an applicable presumptive period following his separation from active service.  

Reserve treatment records dated after 1986 reflect that, other than the treatment for cellulitis, no skin disorder was noted for many years.  Reserve component records dated in August 2001 reflect that a skin lesion was noted on the Veteran's occiput.  VA outpatient treatment notes dated in 2002 reflect that actinic keratoses, seborrheic dermatitis, and tinea were diagnosed.  For purposes of information only, the Board notes that an actinic keratosis is a sharply outlined hard growth that may develop into a cutaneous horn or squamous cell carcinoma.  Dorland's Illustrated Medical Dictionary 996 (31st ed. 2007).  Seborrheic dermatitis is characterized by pruritis and scaling, with yellow crusted patches, usually on the face and scalp.  Dorland's Illustrated Medical Dictionary 502 (31st ed. 2007).  

VA treatment notes from 2002 through July 2012 reflect that the Veteran's skin growths were excised and biopsied on several occasions.  The reports of pathology examinations disclose that basal cell carcinoma and squamous cell carcinoma were found.  For purposes of information only, the Board notes that squamous cell carcinoma is defined as a carcinoma developing from the squamous epithelium.  Dorland's Illustrated Medical Dictionary 296 (31st ed. 2007).  Basal cell carcinoma is defined as the most common form of skin cancer, consisting of an epithelial tumor of the skin.  Dorland's Illustrated Medical Dictionary 295 (31st ed. 2007).  

In February 2006, the Veteran sought service connection for soft tissue sarcoma.  Soft tissue sarcoma is defined as a malignant tumor developing from connective tissue.  Dorland's Illustrated Medical Dictionary 1693, 1994 (31st ed. 2007).  Connective tissue is defined as the supporting or framework tissue of the body.  Id. at 1838.  The skin (dermis and epidermis) is not defined as a connective tissue.  

VA outpatient treatment records dated from 2006 through 2012 reflect that the Veteran continued to seek evaluation of his skin, and biopsies and excisions of squamous and basal cell carcinomas were required.  

On VA examination conducted in November 2012, the examiner noted that diagnoses of squamous cell carcinoma (SCC) and basal cell carcinoma (BCC) had been assigned for the Veteran's removed skin lesions, and noted that ICD (International Classification of Disease, World Health organization) code 173.9 was assigned.  Dorland's Illustrated Medical Dictionary 923 (31st ed. 2007) (ICD code 173.9 is assigned for unspecified malignant neoplasms of skin).  The examiner listed 12 procedures the Veteran had undergone during the period from 2004 to 2012 to biopsy or excise areas of suspected or confirmed skin carcinoma.  The examiner noted that no diagnosis of a disorder that may be presumed related to herbicides had been assigned.  The examiner discussed literature submitted by the Veteran discussing increased cancer risk in pilots.  The examiner noted that the Veteran was a pilot after his active military service, so it was less than likely that the Veteran's current skin carcinomas were incurred as a result of his service.  

The Veteran's claim for soft tissue sarcoma must be denied, because the medical evidence establishes that no clinical provider has assigned a diagnosis of soft tissue sarcoma and no diagnosis of soft tissue sarcoma has been assigned in any pathology report.  Chloracne is a skin disorder that may be presumed to be related to exposure to herbicides.  No provider has assigned a diagnosis of chloracne for the Veteran's skin disorders.  

Diagnoses of seborrheic dermatitis, actinic keratosis, squamous cell carcinoma, and basal cell carcinoma have been assigned for the Veteran's skin disorders.  The Veteran is not entitled to a presumption of service connection for seborrheic dermatitis, actinic keratosis, squamous cell carcinoma, or basal cell carcinoma based on exposure to herbicides, as none of these disorders is defined for VA purposes as a disorder which may be presumed related to exposure to herbicides.  

The Veteran has considered whether the Veteran has a current skin disorder which is defined by law as "chronic" and which was manifested within one year after his service.  A malignant tumor that arises within one year following service discharge may be presumed related to service.  However, the clinical records establish that no skin disorder of any type was diagnosed until 1986, when more than eight years had elapsed following the Veteran's 1979 service discharge.  No provider has suggested that any squamous cell carcinoma or basal cell carcinoma treated by VA from 2001 to 2012 was present since 1980, one year following the Veteran's service discharge.  As no malignant skin disorder was manifested during the applicable presumptive period, the Veteran is not entitled to service connection for a skin disorder based the presumptions applicable to chronic diseases.

The Board notes that the Veteran has contended that the cellulitis for which he was treated in 1986 was due to his service.  However, there is no evidence that the Veteran has manifested any current residual of cellulitis of the face or of a staphylococcus infection at any time during the pendency of this appeal.  In the absence of evidence showing the presence of a current disability, service connection cannot be granted.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain v. Nicholson, 21 Vet. App. 319 (2007); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Because there is no medical evidence that the Veteran has a current disability due to cellulitis or a staphylococcus infection treated in 1986, service connection cannot be granted for the disorder treated in 1986.  

The Veteran is entitled to direct service connection for a skin disorder if that disorder was incurred during or results from active service.  The Veteran contends that he is entitled to service connection for skin disorders linked to sun exposure because of his service as a pilot.  The Veteran has indicated that he served in combat and in security positions, including as a bodyguard to an American diplomat during his active service.  The available official records from the Veteran's Vietnam service are consistent with those military occupational specialties (MOS), and do not disclose that the Veteran was a pilot while in Vietnam.  The Veteran's contention about his military occupational specialties which in Vietnam is consistent with what is known of that portion of his service, and is assumed to be accurate.  Thus, the evidence establishes that the Veteran did not serve as a pilot while in Vietnam.  

Personnel records from December 1975 to August 1976 reflect that the Veteran was a legal administrative chief.  He was next assigned to a MOS as an aviation ordinance missile technician, then as an aviation ordinance clerk and junior NCO (noncommissioned officer).  In 1977, he was serving as an aviation ordinance clerk, and his personnel records reflect that he was pursuing an off-duty education course that would allow him to obtain a pilot's license.  By 1978, he was a senior NCO and aviation ordinance missile technician.  In a March 1979 evaluation, it was noted that the Veteran was proficient in the documentation associated with the aircraft maintenance program.  While service personnel records reflect that the Veteran was taking courses during service which would allow him to qualify as a pilot, he was not assigned to a military occupational specialty as a pilot.  Thus, the personnel records establish that the Veteran did not serve as a pilot during his active duty.  

The notation by the examiner who provided the 2012 VA examination of the Veteran's skin that the Veteran was employed as a pilot following, but not during, his active service, is consistent with a resume submitted by the Veteran during the course of this appeal.  See undated resumed from Veteran listing all employment.  The Veteran's primary employment during the more than 30 years since his service discharge in 1979 has been as a pilot.  The examiner concluded that it was less than likely that the Veteran's skin disorders were incurred during or as a result of his active service.  The examiner's conclusion that it is less than likely that the Veteran incurred a current skin disorder or excisions of skin carcinomas as a result of his active service is consistent with the medical literature submitted by the Veteran.  

The Board must next consider whether service connection for actinic keratoses, seborrheic dermatitis, basal cell carcinoma, squamous cell carcinoma, or tinea may be granted based on the Veteran's ACDUTRA or INACDUTRA.  During some periods of ACDUTRA and INACDUTRA, the Veteran served as a pilot.  By law, service connection may be granted based on ACDUTRA or INACDUTRA only if the individual, during ACDUTRA, was disabled by a claimed disorder.  There is no evidence that the Veteran was disabled by a skin disorder during a period of ACDUTRA.

The Board notes that the Veteran was grounded from flying for his reserve component in August 2000.  See, e.g., March 2001 private medical report of RS, Ph.D.; Officer Evaluation Report, 12/00-1/01.  There is no clinical evidence which indicates that the Veteran sought evaluation for a skin disorder prior to August 2000.  This is consistent with the Board's finding that the Veteran was not disabled as a result of a skin disorder during a period of ACDUTRA, and is highly persuasive unfavorable evidence.

As to INACDUTRA, service connection may be granted only if the Veteran was disabled or died as a result of an injury incurred or aggravated during the period of INACDUTRA.  Seborrheic dermatitis, actinic keratosis, squamous cell carcinoma, and basal cell carcinoma are defined as diseases, not "injuries," for purposes of benefits administered by VA.  OPGCPREC 86-90.  As a matter of law, the Appellant in this case is not entitled to service connection for any of the claimed skin disorders on the basis of a period of INACDUTRA, since none of the claimed disorders may be considered an "injury."  

The Veteran contends that, if his skin disorders are not directly due to his reserve component service as a pilot, that reserve service aggravated his skin disorders.  However, as a matter of law, service connection on the basis of aggravation during ACDUTRA requires that the aggravation be apparent during the period of ACDUTRA.  As the Veteran was not treated for a skin disorder during a period of ACDUTRA, no aggravation during a period of ACDUTRA is shown.

The Board acknowledges the Veteran's contention that additional sun exposure during periods of INACDUTRA and ACDUTRA contributed to the development of his skin disorders.  However, as a matter of law, any cumulative contribution toward the development of a disorder that may occur during a period of ACDUTRA cannot serve as a basis for service connection unless the disorder is disabling during a period of ACDUTRA.  

The evidence establishes that no skin disorder was diagnosed during the Veteran's active service.  No skin disorder defined as chronic, such as a skin cancer, was identified during the presumptive period applicable for a chronic disease.  There is no evidence that a skin disorder resulted in disability during a period of performance of ACDUTRA.  No injury to the skin required that the Veteran seek medical evaluation during a period of INACDUTRA.  No provider has assigned a diagnosis of a skin disorder which may be presumed due to exposure to herbicides.  The preponderance of the evidence is against the Veteran's claim for service connection for a skin disorder, to include soft tissue sarcoma or a skin cancer, under each available theory of legal entitlement.  There is no reasonable doubt.  38 U.S.C.A. § 5107(b).  The claim must be denied.  
ORDER

Entitlement to service connection for a skin disorder, to include soft tissue sarcoma or basal and squamous cell skin cancer, is denied.  


REMAND

As noted in the Introduction above, the Veteran is entitled to a SOC addressing his disagreement with the effective date assigned for the grant of service connection for PTSD.  Accordingly, the case is REMANDED for the following action:

Provide the Veteran and his representative with a SOC for the issue of entitlement to an effective date prior to December 19, 2006, for the grant of service connection for PTSD.  The Veteran and his representative should be advised of the time period in which to perfect an appeal on the matter.  If, but only if, the Veteran perfects a timely appeal, the claim should be returned to the Board for appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


